This is a petition for a writ of supersedeas. Plaintiffs herein brought an action in the court below against the defendant Trust Company as the holder of certain funds under an express trust, the terms of which are defined in a judgment which has become final, and joined therein as codefendants certain individuals who were beneficiaries under said trust. Plaintiff's had judgment against the defendants in the court below which provided for the payment to the plaintiffs by the Trust Company of the sum of $5,724.89, payable only out of the funds in its hands or which should come into its hands under said trust. The Trust Company did not appeal from said judgment, but petitioners herein, who are two of the individual defendants named therein as beneficiaries under the trust, have perfected an appeal to this court. [1] The judgment as rendered required nothing of these petitioners, but they are, nevertheless, parties interested therein and aggrieved thereby and are entitled to appeal therefrom. They contend herein that the perfection of their appeal operates as a statutorysupersedeas against the entire judgment, including the portion thereof requiring the payment of the fund by the trust company to the plaintiff. In this they are mistaken. Their appeal does not stay the execution of that portion of the judgment which is directed at the Trust Company, which has not appealed (Pennie
v. Superior Court, 89 Cal. 31 [26 P. 617]; Halsted v.First Sav. Bank, 173 Cal. 605, 608 [160 P. 1075]). This point having been ruled against them, petitioners then asked for the writ as a matter of grace in the exercise of the discretion vested in this court. [2] There is no doubt that the power to grant *Page 564 
this relief is vested in this court where the circumstances are such as to invoke its exercise (Halsted v. First Sav. Bank,supra; Southern Pac. Co. v. Superior Court, 167 Cal. 250
[139 P. 69], Nonpareil Mfg. Co. v. McCartney, 143 Cal. 1
[76 P. 653]). [3] We are of the opinion that the circumstances of the instant case are not such as to call for the granting of the relief prayed for herein. Petitioners are the beneficiaries of but a fraction of the fund involved in the judgment. It is conceded that both the plaintiff and the Trust Company are solvent and financially responsible. No facts are suggested from which it would appear that any of the rights involved in this appeal are in danger of being lost or prejudiced if the execution is not stayed.
The application is denied and the order to show cause discharged.